Citation Nr: 1416549	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-28 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from March 1980 to March 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefit sought on appeal. 

The Veteran appeared and testified at a hearing before a Decision Review Officer (DRO) in August 2009.  A transcript of the hearing is of record.  

The case was most recently remanded in October 2013 for further development.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has current tinnitus related to an in-service surgery on the right tympanoplasty.  His military occupational specialty (MOS) was respiratory therapist.  The Veteran has not contended, nor does the record show that he was exposed to significant amounts noise during his time in service.  He reports, however, that the onset of his tinnitus was following his in-service right tympanoplasty and it has continued since.  Of note, the Veteran is a medical professional (respiratory therapist).  

Initially, the Board notes that the Veteran's service treatment records that may include records showing the alleged in-service right tympanoplasty are unavailable.  Because some of the Veteran's STRs are missing through no fault of his own, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was afforded a VA examination in May 2013, during which the VA audiologist indicated that it was beyond the scope of his expertise to determine whether there was a previous tympanoplasty in the right ear.  The AMC submitted an independent medical opinion that same month wherein the VA physician opined that there is no clinical evidence showing any history of right tympanoplasty, and a "comprehensive examination of the ear drum would provide a definitive diagnosis of residuals of this type of surgical procedure and/or scar tissue."  The Board found the May 2013 examination and the opinions to be inadequate and remanded for a more thorough physical examination to determine whether he had a history of right tympanoplasty.  

In December 2013, the Veteran was afforded another VA examination by an otolaryngologist resident.  The Veteran reported his in-service tympanoplasty on the right with continued tinnitus since service.  Upon physical examination, the examiner noted that the right ear tympanic membrane showed post-surgical changes.  He also noted a small retraction pocket, superiorly, but the middle ear space appeared to be full of air with no evidence of fluid, anteriorly.  The examiner was unable to assess posteriorly given the cartilage graft.  Tympanogram results in the right ear showed stiffness.  The examiner diagnosed tinnitus and indicated that "we cannot be certain if surgery caused his ringing at this time.  He has good hearing bilaterally, with CT showing mild chronic changes at the mastoid tip with mastoidectomy changes and good ventilation [sic] of the middle ear space."  In a December 2013 addendum opinion, the VA Staff Physician, Otolaryngology (who also examined the Veteran), opined that the Veteran's current tinnitus is less likely than not due to noise exposure in service.  

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed tinnitus is related to his military service.  

First, tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.  As his service duty MOS was as a respiratory therapist, and he continued in a similar civilian occupation, the Board finds that the Veteran has specialized medical knowledge.  He is certainly competent and credible in his reports of an in-service right tympanoplasty with the onset of tinnitus at that time and since.  Moreover, the most recent VA examination confirms that the Veteran had post-surgical changes present on his right tympanic membrane.   

As noted, the VA examiner found that the Veteran's tinnitus was not caused by or a result of in-service noise exposure, and could not determine whether the Veteran's current tinnitus was related to the right ear surgery.  However, the examiner provided no rationale for the negative nexus opinion.  As such, the Board assigns the December 2013 VA examination report limited evidentiary weight.  Moreover, the Veteran has consistently reported that the ringing in his ears began following his in-service right tympanoplasty and has continued since.  

Based on the foregoing, the Board with resolve reasonable doubt in the Veteran's favors and grants entitlement to service connection for bilateral tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for tinnitus is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


